EXHIBIT 99.1 News Release News Release MAGNUM HUNTER REPORTS FINANCIAL RESULTS FOR THE THIRD QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2011 Third Quarter 2011 Production Increased 300% YOY Current Production Rate of 8,400 BOEPD Proved Reserves Increased 19% from Mid-Year to 37.0 MMboe FOR IMMEDIATE RELEASE – Houston – (Market Wire) – November 9, 2011 – Magnum Hunter Resources Corporation (NYSE: MHR) (NYSE Amex: MHR-PrC and MHR-PrD) (“Magnum Hunter” or the “Company”) announced today financial results for the third quarter of 2011 and nine months ended September 30, 2011. Financial Results for the Three Months Ended September 30, 2011 Magnum Hunter reported an increase in total revenues of 310% for the third quarter of 2011 compared to the third quarter of 2010. Total revenues were $32.4 million for the three months ended September 30, 2011 compared to $7.9 million for the three months ended September 30, 2010. The increase in revenues was driven principally by the significant increase in production derived from both the NGAS and NuLoch acquisitions along with the Company’s ongoing drilling programs in its three unconventional resource plays. Operating margins also improved substantially as lease operating expenses per barrel of oil equivalent (“Boe”) declined from $22.32 per Boe to $15.69 per Boe, primarily due to the addition of new production, divestitures of high lifting cost conventional properties, and tighter controls on field operating expenses. Recurring cash general and administrative costs per Boe also declined from $29.81 to $15.83 per Boe. The Company anticipates this trend of improving operating statistics to continue during the fourth quarter of 2011 and into fiscal year 2012. The Company reported a net loss of $1.9 million or ($0.01) per basic and diluted common shares outstanding for the third quarter of 2011, compared to a net loss of $4.3 million, or ($0.07) per basic and diluted common shares outstanding during the third quarter of 2010. The Company’s net loss per share for the third quarter of 2011 would have been ($0.05) when adjusted for non-recurring and non-cash charges of ($5.2) million including: unrealized gain on derivatives of $17.4 million (-$0.13 per share); non-cash compensation expense of $8.8 million ($0.07 per share); acquisition-related and non-recurring expenses of $1.8 million ($0.01 per share); and other non-recurring and non-cash charges of $1.6 million ($0.01). For the three months ended September 30, 2011, Magnum Hunter’s ‘Adjusted Earnings Before Interest, Income Taxes, Depreciation and Amortization’ (“Adjusted EBITDA”) was $10.4 million or $0.08 per basic and diluted common shares outstanding compared to $0.3 million for the similar period in 2010. Financial Results for the Nine Months Ended September 30, 2011 Magnum Hunter reported an increase in revenues of 249% for the nine months ended September 30, 2011 compared to the nine months ended September 30, 2010. Total revenues were $80.1 million for the nine months ended September 30, 2011 compared to $23.0 million during the nine months ended September 30, 2010. This increase in revenues was driven principally by the significant increase in production from the Company’s recent acquisitions and the successful drilling programs in its three unconventional resource plays. Operating margins also improved substantially as lease operating expenses per Boe declined from $22.56 per Boe to $14.60 per Boe; and recurring cash general and administrative costs per Boe also declined significantly from $32.86 per Boe to $14.98 per Boe. The Company reported a net loss of $29.7 million or ($0.28) per basic and diluted common shares outstanding for the nine months ended September 30, 2011, compared to a net loss of $14.4 million, or ($0.23) per basic and diluted common shares outstanding during the nine months ended September 30, 2010. The Company’s net loss for the nine months ended September 30, 2011 would have been ($0.10) per basic and diluted common shares outstanding when adjusted for non-recurring and non-cash charges of $19.5 million including: unrealized gain on derivatives of $17.2 million (-$0.16 per share); non-cash compensation expense of $22.5 million ($0.21 per share); acquisition-related and non-recurring expenses of $10.4 million ($0.10 per share); and other non-recurring and non-cash charges of $3.8 million ($0.04). For the nine months ended September 30, 2011, Magnum Hunter’s Adjusted EBITDA was $30.3 million or $0.28 per basic and diluted common shares outstanding. Adjusted EBITDA was $3.3 million for the nine months ended September 30, 2010. Capital Expenditures and Liquidity Total capital expenditures incurred during the third quarter of 2011 were $74.2 million, excluding acquisitions. Magnum Hunter’s fiscal year 2011 total capital expenditure budget remains at $255 million, with $170.4 million having been expended through September 30, 2011. The Company intends to fund its remaining fiscal year 2011 capital expenditure program through a combination of existing liquidity, increasing internally generated cash flows and availability from the recently announced expansion of the Company’s Senior Bank Credit Facilities. Capital expenditures associated with the Eureka Hunter Pipeline will be 100% funded from the $150 million project financing facility (non-recourse to Magnum Hunter, as parent) announced during the third quarter of 2011. As a result of the Company’s internally generated cash flows and available liquidity under its expanded credit facilities, Magnum Hunter has sufficient resources to fund its remaining capital expenditure budget for 2011, as well as the previously announced capital expenditure budget of $200 million for fiscal year 2012. As of September 30, 2011, Magnum Hunter had approximately $117 million available under the Company’s existing credit facilities. In addition, as a result of proved reserve additions during the third quarter of 2011, the Company anticipates an additional increase in its current borrowing base of $167.5 million. Furthermore, Magnum Hunter directly controls the operations and timing on approximately 80% of the projects identified in the fiscal year 2012 capital expenditure budget so it retains flexibility to adjust its capital expenditure plan as it deems appropriate. Production Results for the Three Months Ended September 30, 2011 Average daily production during the third quarter ended September 30, 2011 was 5,270 barrels of oil equivalent per day (“Boepd”) (47% crude oil) which represents a 303% increase over the 1,308 Boepd reported during the third quarter of 2010 and a 7% increase over the production rate of 4,947 Boepd reported during the second quarter of 2011. The increase in the Company’s production rate was a result of both the NGAS and NuLoch acquisitions and the Company’s ongoing success in its drilling programs in its three unconventional resource plays. Although the Company realized a significant production increase over prior periods, the third quarter September 30, 2011 production rate was significantly impacted by shut-in production in the Williston Basin due to adverse weather related issues and the installation of new artificial lift in its Eagle Ford properties. These two factors impacted production negatively by approximately 750 Boepd for the third quarter of 2011. The Company was able to fully restore this production by the end of the third quarter and also added substantial production in the second half of September through the completion of new wells in the Eagle Ford (2 gross, 0.8 net), the Marcellus (3 gross, 3 net) andthe Williston Basin/Tableland Field of Saskatchewan, Canada (1 gross, 1 net). Much of this new production is 100% working interest to Magnum Hunter’s ownership and therefore the incremental impact of these new wells is material to daily production numbers. As a result, the Company’s production rate increased in October to approximately 7,500 Boepd. The Company’s current daily production is approximately 8,400 Boepd with a number of new wells located in all three divisions currently being fracture stimulated. Magnum Hunter remains on target to achieve its previously stated goal of a daily production exit rate for fiscal year 2011 in excess 10,000 Boepd. Proved Reserve Overview The Company’s total proved reserves increased by 5.8 million Boe or 19% to 37.0 million Boe (52% crude oil and ngls; 48% proved developed producing) as of September 30, 2011 as compared to 31.2 million Boe (55% crude oil & ngls; 50% proved developed producing) at June 30, 2011. The increase in total proved reserves is all attributable to new wells completed in the three unconventional resource plays. Eagle Ford Shale Update Magnum Hunter has allocated approximately $75 million (29.4% of the total fiscal year 2011 capex budget) to drill 16 gross wells (8.4 net wells) during the year in the oil window of the Eagle Ford Shale play, with the focus predominately in Gonzales and Lavaca Counties, Texas. To-date, Magnum Hunter has drilled and completed 11 gross wells (6.3 net wells) in the Eagle Ford Shale.The Company's 50.0% working interest and operated Furrh #2H well located in Lavaca County, Texas has been drilled to a total measured depth of 15,876 feet (5,945 feet vertically). Fracture stimulation operations for the Furrh #2H were recently completed with 20 frac stages. First production is anticipated on or about November 15th. The Kudu Hunter #1H operated well (40% W.I.) located in Lavaca County, Texas has been drilled to a total measured depth of 16,584 feet (5,500 feet vertically) with casing currently being run. Fracture stimulation operations with 20 stages are expected to begin next week with first production expected prior to the end of November. Magnum Hunter anticipates spudding an additional 5.0 gross wells (2.8 net wells) and completing 2.0 (0.8 net) of these wells by year end 2011. The Company expects a total of 15.0 gross wells (7.5 net wells) on line and flowing to sales by December 31, 2011. Highlights for the third quarter of 2011 for our Eagle Ford activities include the Oryx Hunter #1H well which posted a 24-hour initial production (IP) rate of 2,044 Boepd, and the Sable Hunter #1H which posted a 24-hour IP rate of 1,017 Boepd.Both wells were completed in late September 2011. Additionally, all producing wells in this region have been tied into a new gas gathering system as of August 1, 2011. The associated natural gas from these producing oil wells had previously been flared since initial production operations began last year. Several wells in the area were required to beshut-in in order to install new ESP (down hole submersible pumps) which the Company believes is resulting in a significant improvement in the IRR for its Eagle Ford wells. Appalachian/Marcellus Update In the Appalachian Basin, Magnum Hunter has allocated approximately $70 million (27.5% of the total capital budget) to drill 37 gross wells (22 net wells) during fiscal year 2011. The 2011 capital budget includes approximately $65 million for 17 gross wells (15.5 net wells) targeting the liquids rich Marcellus Shale play of Northwestern West Virginia and Southeastern Ohio and approximately $5 million primarily for 20 gross wells (6.5 net wells) targeting the Huron Shale and Weir Oil Sands located in Kentucky. Marcellus Shale – Magnum Hunter has drilled 12 gross wells (10.5 net wells) in the liquids-rich Marcellus Shale play in Northwest West Virginia since December of last year. Of these new wells, 10 gross wells (8.5 net wells) are currently producing and 2 gross wells (2.0 net wells), Everett Weese #1107 and #1108, are awaiting fracture stimulation and one gross well (1.0 net), Everett Weese #1109, is currently being drilled. All three of the Everett Weese wells will be completed in sequence during December 2011, and are expected to be on production by December 31, 2011. During September 2011, Triad Hunter successfully completed 3 gross wells (3 net wells); the WVDNR #1102, the WVDNR #1103 and the WVDNR #1104 in Wetzel County, West Virginia with IP rates of 10.0 MMcfed, 10.5 MMcfed, and 10.4 MMcfed, respectively. During October 2011, Triad Hunter completed one vertical Marcellus well, the Roger Weese #1002, and one horizontal Marcellus well, the Roger Weese #1110, with IP rates of 0.4 MMcfed and 9.7 MMcfed, respectively. It should be noted that these wells were tested and remain on restricted production rates until additional pipeline meter expansion has been complete which is expected by November 11, 2011. Magnum Hunter currently anticipates spudding an additional 2 gross wells (2 net wells) in its Marcellus Shale region prior to year-end 2011. Huron Shale and Weir Oil Sands – Triad Hunter has drilled and completed 10 gross wells (10.0 net wells) on lease acreage acquired earlier this year in theNGAS acquisition, targeting the Huron Shale and Weir Oil Sands. Magnum Hunter currently anticipates spudding an additional 10 gross wells (6.5 net wells), primarily on Huron Shale acreage prior to year-end 2011. Since acquiring NGAS earlier this year, we have drilled 4 gross (4.0 net) Weir wells in Kentucky. We continue to improve our drilling and completion techniques as evidenced by our last Weir well which is still flowing 1,450 Mcfe per day. Williston/Bakken Update Williston Hunter's highlights include its successful efforts to restore weather related lost production volumes, complete previously drilled wells and commence production on newly completed wells. Williston Hunter has restored production which was previously shut-in during most of the third quarter. Williston Hunter has an additional 29.0 gross (8.8 net) wells which are currently either in active completion operations or awaiting completion operations. Williston Hunter expects 87% of this production to be light oil. Magnum Hunter has allocated approximately $70 million, or 27.5%, of the total Company capital budget to this region. This includes the drilling of 52 gross (11.3 net) Middle Bakken/Three Forks Sanish wells, acquiring land, installing production facilities and the completion of 18 gross (4.1 net) wells previously drilled but not completed in 2010. Williston Hunter has identified approximately $25 million in capital projects for the balance of fiscal year 2011, continuing with six drilling rigs active in North Dakota and one active drilling rig in Canada. As of November 8, 2011, Williston Hunter had drilled 35 gross (6.2 net) wells year-to-date. In North Dakota, 32 gross (3.2 net) wells were spud or in the process of being spudded and 3 gross (3.0 net) wells were drilled in Saskatchewan. Significant progress has been made in reducing the completion backlog of the 18 gross (4.1 net) wells in Williston Hunter's inventory at December 31, 2010. There have been 16 gross (3.9 net) wells now completed and on production. Additionally, 17 gross (3.3 net) wells of the total wells drilled in 2011 have now been completed. In Divide County, North Dakota, we have experienced higher IP rates on the recently drilled wells due to improved fracture stimulation techniques and down hole pump design, including the Almos Farms well (0.1 net), which was brought on production at a peak rate of 1,236 Boepd. Average IP 24 hour rates at Williston Hunter have been 700 Boepd in North Dakota (two mile laterals) and 425 Boepd for our two most recent wells (one mile laterals) completed in Tableland, Saskatchewan. Our rates of return in Tableland are comparable to North Dakota primarily due to substantially reduced government royalties, improved completion techniques and lower service costs. Eureka Hunter Appalachian Pipeline System Magnum Hunter has allocated approximately $40 million (15.7% of the total capital budget) for fiscal year 2011 capex requirements associated with its Eureka Hunter Pipeline (“Eureka Hunter”) system in northwest West Virginia.The Company has completed approximately 42 miles of 20 inch high pressure pipe installation. Eureka Hunter believes its actual construction costs have been averaging approximately 50% below that of its competitors. Projects completed during 2011 have included: (i) 8 miles of 20-inch mainline pipe westward to interconnect with our Pursley Lateral; (ii) 14.35 miles of 20-inch pipe known as the “Pursley Lateral” in Tyler County, West Virginia; (iii) acquisition ofrights-of-way and commencement of construction of 3.5 miles of 16 inch pipe from the Eureka mainline headed south into Doddridge County, West Virginia; (iv) began clearing rights-of-way to commence construction in the first quarter of 2012 of approximately 10 miles of 20-inch pipe to be known as the “Wetzel DNR Lateral”; and (v) began acquiring rights-of-way in preparation of building approximately 8 miles of 20-inch pipe to be known as the “Mobley Lateral.” The Mobley Lateral will connect Eureka Hunter to the MarkWest Mobley processing facility (the “Mobley Plant”) by the end of the second quarter of 2012. Eureka Hunter also recently announced a processing agreement with MarkWest to provide a “full liquids solution” both to Magnum Hunter on its equity gas from the Marcellus as well as provides a solution to third party producers through the Mobley Plant. The Eureka Hunter Pipeline system has a total of approximately 182 miles of pipeline/existing rights-of-way that will ultimately have capacity to gather 200-300 MMcf per day in northwest West Virginia. Management Comments Mr. Gary C. Evans, Chairman of the Board and Chief Executive Officer of Magnum Hunter Resources, commented, “Our business plan remains on track and our results in all of our three unconventional plays continue to improve. Additionally, our midstream activities with respect to new pipe installation in West Virginia and Ohio is growing rapidly and staying significantly ahead of our competition. Daily production is accelerating in each region with new successful well completions. Our division heads have taken the lead in trying new completion techniques which include different frac sand designs, new fracture stimulation tools, chemicals, submersible pumps, etc., that are giving us some outstanding production results from newly drilled wells. Our goal is to become best in our class when compared to other industry competitors active in our area of operations. At the same time production volumes are being added, we are driving down our lifting costs which will enable us to continue to deliver an improving expansion in our net profit margins. With a combination of new production from recently completed wells and wells being currently fraced, Magnum Hunter remains on target to exit 2011 above our stated goal of 10,000 barrels of oil equivalent per day.” Non-GAAP Financial Measures and Reconciliations Note: Adjusted EBITDA is a non-GAAP financial accounting measure and as such, a full reconciliation of the above exhibited Adjusted EBITDA numbers to the Company’s reported net income for the three and nine months ended September 30, 2010 and 2011 using standardized GAAP financial accounting methodology and as reported to and filed with the Securities and Exchange Commission can be found and is exhibited in the footnotes of this press release below. Also, a reconciliation of the recurring loss per common share to the reported loss per common share and a reconciliation to recurring cash G&A for the three and nine months ended September 30, 2011 are provided in the footnotes of this press release below. These non-GAAP financial measures should be considered in addition to, but not as a substitute for, measures for financial performance prepared in accordance with GAAP that are presented in this release. We believe these non-GAAP financial measures to be important measures for evaluating the relative significance of our financial information used by equity analysts and investors. Production and Commodity Pricing Three Months Ended Nine Months Ended September 30, September 30, Production Oil (MBbls) 77 Gas (MMcfs) NGL (MBbls) 31 0 57 0 Total (MBoe) Total (Boe/d) Average prices Oil (per Bbl) $ Gas (per Mcf) $ NGL (per Bbl) $ N/A $ N/A Total average price (per Boe) $ LOE - $/Boe $ Recurring Cash G&A - $/Boe $ MAGNUM HUNTER RESOURCES CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except shares and per-share data) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Derivatives - Prepaids and other current assets Total current assets PROPERTY AND EQUIPMENT (Net of Accumulated Depletion and Depreciation): Oil and natural gas properties, successful efforts accounting Gas gathering and other equipment Total property and equipment, net OTHER ASSETS: Deferred financing costs, net of amortization of $408 and $1,237 respectively Derivatives and other long-term assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of notes payable $ $ Accounts payable Accrued liabilities Revenue payable Derivatives and other current liabilities Total current liabilities OTHER LIABILITIES: Notes payable, less current portion Asset retirement obligation Deferred tax liability - Derivatives and other long term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 13) REDEEMABLE PREFERRED STOCK: SeriesC Cumulative Perpetual Preferred Stock, cumulative dividend rate 10.25% per annum, 4,000,000 authorized, 4,000,000 and 2,809,456 issued & outstanding as of September 30, 2011 and December 31, 2010, respectively, with liquidation preference of $25.00 per share SHAREHOLDERS’ EQUITY: Preferred Stock, 10,000,000 shares authorized - - SeriesD Cumulative Perpetual Preferred Stock, cumulative dividend rate 8.0% per annum, 5,750,000 authorized, 1,421,237and noneissued & outstanding as of September 30, 2011 and December 31, 2010,respectively, with liquidation preference of $50.00 per share - Common stock, $0.01 par value, 250,000,000 shares authorized, 129,983,781 and 74,863,135 shares issued and 129,516,860 and 74,863,135 outstanding as of September 30, 2011 and December 31, 2010, respectively Exchangeable common stock, par value $0.01 per share, 3,778,245 and none issued & outstanding as of September 30, 2011 and December 31, 2010, respectively 38 - Additional paid in capital Accumulated deficit ) Accumulated other comprehensive income - Treasury stock at cost, 761,652 shares ) Unearned common stock in KSOP at cost, 153,300 shares ) TotalMagnum Hunter Resources Corporation shareholders' equity Non-controlling interest Total shareholders’ equity Total liabilities and shareholders’ equity $ $ MAGNUM HUNTER RESOURCES CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except shares and per-share data) Three Months Ended Nine Months Ended September 30, September 30, REVENUE: Oil and gas sales $ Field operations and other Total revenue EXPENSES: Lease operating expenses Severance taxes and marketing Exploration Field operations Impairment of oil & gas properties - 20 - 20 Depreciation, depletion and accretion General and administrative Total expenses OPERATING LOSS ) OTHER INCOME AND (EXPENSE): Interest income 10 50 14 55 Interest expense ) Gain (loss) on derivative contracts ) Other income and (expense) 24 - - Total other income & expense ) ) Gain (loss) from continuing operations before income taxes and non-controlling interest ) ) ) Income tax benefit - - Net income attributable to non-controlling interest ) Net income (loss) attributable to Magnum Hunter Resources Corporation from continuing operations ) ) ) Income from discontinued operations - - Net income (loss) Dividend on Preferred Stock ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Basic Basic Net loss from continuing operations $ ) $ ) $ ) $ ) Net income from discontinued operations $
